PER CURIAM.
Marc Pierre Hall seeks to appeal the district court’s order denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.2001). We have reviewed the record and the district court’s opinion and find no reversible error. Accordingly, we deny a certificate of appealability and dismiss the appeals on the reasoning of the district court. United States v. Hall, Nos. CR-95-5; CA-99-61-3 (W.D.N.C. Oct. 11, 2001). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.